 

Exhibit 10.1

July 14, 2006

Mr. John Curtis
55 Harborview Road
Hull, MA  02045

Dear John :

In connection with the termination of your employment with Network Engines,
Inc.  (the “Company”) on July 14, 2006, you are eligible to receive the
severance benefits described in the “Description of Severance Benefits” attached
to this letter as Attachment A if you sign and return this letter agreement to
Carol Walsh in the enclosed envelope by  August 28, 2006.  By signing and
returning this letter, you will be entering into a binding agreement with the
Company and will be agreeing to the terms and conditions set forth in the
numbered paragraphs below, including the release of claims set forth in
paragraph 3.  Therefore, you are advised to consult with your attorney before
signing this letter and you may take up to forty-five (45) days to do so.  If
you sign this letter, you may change your mind and revoke your agreement during
the seven (7) day period after you have signed it.  If you do not so revoke,
this letter will become a binding agreement between you and the Company upon the
expiration of the seven (7) day revocation period.

If you choose not to sign and return this letter agreement by August 28, 2006,
you shall not receive any severance benefits from the Company.  You will,
however, receive payment on your termination for any unused vacation time
accrued through the termination date, which will be paid with your final
paycheck.  Also, regardless of signing this letter, you may elect to continue
receiving group medical insurance pursuant to the federal “COBRA” law, 29 U.S.C.
§ 1161 et seq.  All premium costs shall be paid by you on a monthly basis for as
long as, and to the extent that, you remain eligible for COBRA continuation. 
You should consult the COBRA materials to be provided by the Company for details
regarding these benefits.  All other benefits, including life insurance and long
term disability, will cease upon your termination date.

If, after reviewing this letter agreement with your attorney, you find the terms
and conditions are satisfactory to you, you should sign and return this letter
to Carol Walsh in the enclosed envelope by August 28, 2006.

The following numbered paragraphs set forth the terms and conditions which will
apply if you timely sign and return this letter agreement and do not revoke it
within the seven (7) day period:

1.                                       Termination Date - Your effective date
of termination from the Company is July 14, 2006. (the “Termination Date”).

2.                                       Description of Severance Benefits - The
severance benefits paid to you if you timely sign and return this letter are
described in the “Description of Severance Benefits” attached as Attachment A
(the “severance benefits”).

1


--------------------------------------------------------------------------------




 

3.                                       Release —In consideration of the
payment of the severance benefits, which you acknowledge you would not otherwise
be entitled to receive, you hereby fully, forever, irrevocably and
unconditionally release, remise and discharge the Company, its officers,
directors, stockholders, corporate affiliates, subsidiaries, parent companies,
agents and employees (each in their individual and corporate capacities)
(hereinafter, the “Released Parties”) from any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, costs, accounts, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), of every kind and nature which you ever
had or now have against the Released Parties arising out of your employment with
and/or separation from the Company, including, but not limited to, all
employment discrimination claims under Title VII of the Civil Rights Act of
1964, 42 U.S.C. §2000e et seq., the Age Discrimination in Employment Act, 29
U.S.C. § 621 et seq., the Americans With Disabilities Act of 1990, 42 U.S.C.,
§12101 et seq., and the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.,
all as amended; all claims arising out of the Fair Credit Reporting Act, 15
U.S.C. §1681 et seq., the Employee Retirement Income Security Act of 1974
(“ERISA”), 29 U.S.C. §1001 et seq., and the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. § 2101 et seq., all as amended; the Massachusetts
Fair Employment Practices Act., M.G.L. c.151B, §1 et seq., the Massachusetts
Civil Rights Act, M.G.L. c.12 §§11H and 11I, the Massachusetts Equal Rights Act,
M.G.L. c.93, §102 and M.G.L. c.214, §1C, the Massachusetts Labor and Industries
Act, M.G.L. c.149, §1 et seq., and the Massachusetts Privacy Act, M.G.L. c. 214,
§1B, all as amended; all claims to any non-vested ownership interest in the
Company, contractual or otherwise, including but not limited to claims to stock
or stock options; all common law claims including, but not limited to, actions
in tort, defamation and breach of contract; and any claim or damage arising out
of your employment with or separation from the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above.

4.                                       Invention, Non-Disclosure,
Non-Competition and Non-Solicitation —You acknowledge and reaffirm your
obligation to keep confidential all non-public information concerning the
Company which you acquired during the course of your employment with the
Company, as stated more fully in the Invention, Non-Disclosure, Non-Competition
and Non-Solicitation Agreement you executed at the inception of your employment
which remains in full force and effect.  You further acknowledge and reaffirm
your obligations under the Invention, Non-Disclosure, Non-Competition and
Non-Solicitation Agreement with regard to inventions, non-competition and
non-solicitation which also remains in full force and effect.

5.                                       Return of Company Property - You
confirm that you have returned to the Company all keys, files, records (and
copies thereof), equipment (including, but not limited to, computer hardware,
software and printers, wireless handheld devices, cellular phones, pagers,
etc.), Company identification, Company vehicles and any other Company-owned
property in your possession or control and have left intact all electronic
Company documents, including but not limited to those which you developed or
help develop during your employment.  You further confirm that you have
cancelled all accounts for

2


--------------------------------------------------------------------------------




                                                your benefit, if any, in the
Company’s name, including but not limited to, credit cards, telephone charge
cards, cellular phone and/or pager accounts and computer accounts.

6.                                       Non-Disparagement - You understand and
agree that as a condition for payment to you of the consideration herein
described, you shall not make any false, disparaging or derogatory statements to
any media outlet, industry group, financial institution or current or former
employee, consultant, client or customer of the Company regarding the Company or
any of its directors, officers, employees, agents or representatives or about
the Company’s business affairs and financial condition.

7.                                       Amendment - This letter agreement shall
be binding upon the parties and may not be modified in any manner, except by an
instrument in writing of concurrent or subsequent date signed by duly authorized
representatives of the parties hereto.  This letter agreement is binding upon
and shall inure to the benefit of the parties and their respective agents,
assigns, heirs, executors, successors and administrators.

8.                                       Waiver of Rights - No delay or omission
by the Company in exercising any right under this letter agreement shall operate
as a waiver of that or any other right.  A waiver or consent given by the
Company on any one occasion shall be effective only in that instance and shall
not be construed as a bar or waiver of any right on any other occasion.

9.                                       Validity - Should any provision of this
letter agreement be declared or be determined by any court of competent
jurisdiction to be illegal or invalid, the validity of the remaining parts,
terms or provisions shall not be affected thereby and said illegal or invalid
part, term or provision shall be deemed not to be a part of this letter
agreement.

10.                                 Confidentiality - You understand and agree
that as a condition for payment to you of the severance benefits herein
described, the terms and contents of this letter agreement, and the contents of
the negotiations and discussions resulting in this letter agreement, shall be
maintained as confidential by you and your agents and representatives and shall
not be disclosed except to the extent required by federal or state law or as
otherwise agreed to in writing by the Company.

11.                                 Nature of Agreement - You understand and
agree that this letter agreement is a severance agreement and does not
constitute an admission of liability or wrongdoing on the part of the Company.

12.                                 Acknowledgments - You acknowledge that you
have been given at least forty-five (45) days to consider this letter agreement,
including Attachment A, and that the Company advised you to consult with an
attorney of your own choosing prior to signing this letter agreement.  You
understand that you may revoke this letter agreement for a period of seven (7)
days after you sign this letter agreement, and the letter agreement shall not be
effective or enforceable until the expiration of this seven (7) day revocation
period.

13.                                 Voluntary Assent - You affirm that no other
promises or agreements of any kind have been made to or with you by any person
or entity whatsoever to cause you to sign this letter agreement, and that you
fully understand the meaning and intent of this letter agreement.  You state and
represent that you have had an opportunity to fully discuss and

3


--------------------------------------------------------------------------------




                                                review the terms of this letter
agreement with an attorney.  You further state and represent that you have
carefully read this letter agreement, including Attachment A, and understand the
contents herein, freely and voluntarily assent to all of the terms and
conditions hereof, and sign your name of your own free act.

14.                                 Applicable Law  — This letter agreement
shall be interpreted and construed by the laws of the Commonwealth of
Massachusetts, without regard to conflict of laws provisions.  You hereby
irrevocably submit to and acknowledge and recognize the jurisdiction of the
courts of the Commonwealth of Massachusetts, or if appropriate, a federal court
located in Massachusetts (which courts, for purposes of this letter agreement,
are the only courts of competent jurisdiction), over any suit, action or other
proceeding arising out of, under or in connection with this letter agreement or
the subject matter hereof.

15.                                 Entire Agreement - This letter agreement,
including Attachment A, contains and constitutes the entire understanding and
agreement between the parties hereto with respect to your severance benefits and
the settlement of claims against the Company and cancels all previous oral and
written negotiations, agreements, commitments, writings in connection
therewith.  Nothing in this paragraph, however, shall modify, cancel or
supersede your obligations set forth in paragraph 4 herein.

If you have any questions about the matters covered in this letter, please
contact Carol Walsh at 781-332-1157.

Very truly yours,

 

 



/s/ Doug Bryant

 

 

 

Doug Bryant

 

Chief Financial Officer

 

I hereby agree to the terms and conditions set forth above and in the attached
Description of Severance Benefits.  I have been given at least forty-five (45)
days to consider this agreement and I have chosen to execute this on the date
below.  I intend that this letter agreement become a binding agreement between
me and the Company if I do not revoke my acceptance in seven (7) days.

 

/s/ John Curtis

 

08/03/2006

John Curtis

 

Date

 

To be returned in the enclosed envelope by August 28, 2006.

4


--------------------------------------------------------------------------------




 

ATTACHMENT A

DESCRIPTION OF SEVERANCE BENEFITS

John Curtis

Compensation.  The Company will pay you a lump sum payment equal to nine (9)
months of severance pay (equivalent to $157,500.00 ), less all applicable state
and federal taxes.  In addition, you will receive a lump sum payment equal to
25% of your annual bonus (equivalent to $25,000), less all applicable state and
federal taxes. This severance pay will be paid no earlier than the eighth (8th)
day after your execution of this letter agreement.

Benefits.  The Company will reimburse you, provided that you elect COBRA
continuation coverage, for fourteen (14) months of COBRA medical and dental
continuation costs.  Thereafter, you may continue receiving group insurance
pursuant to the federal “COBRA” law, 29 U.S.C. § 1161 et seq. and all premium
costs shall be paid by you on a monthly basis for as long as, and to the extent
that, you remain eligible for COBRA continuation.  You should consult the COBRA
materials to be provided by the Company for details regarding these benefits.

Stock.  The Company will extend your right to exercise incentive stock options
which vested prior to your termination date (July 14, 2006) from the normal
ninety (90) day period to the earlier of one hundred and seventy (170) days or
through December 31, 2006.

5


--------------------------------------------------------------------------------